





CITATION: R. v. Borges, 2011
          ONCA 621



DATE: 20110930



DOCKET: M40321



COURT OF APPEAL FOR ONTARIO



Juriansz J.A. (In chambers)



BETWEEN



Her Majesty the Queen



Respondent



and



Joe Borges



Applicant



Adam Goodman, for the applicant



Jennifer Mannen, for the respondent



Heard: September 6, 2011

On a motion for leave to appeal from the order of Justice
          Dianne P. Baig of the Ontario Court of Justice, dated July 6, 2011 under the
Provincial
          Offences Act
.



ENDORSEMENT



[1]

The applicant, Mr. Borges, seeks leave to appeal
the
decision of Baig J. of the Ontario Court of
    Justice
, which denied Mr. Borgess
application for an
    extension of time to appeal
to the Ontario Court of Justice pursuant to
    s. 85(1) of the
Provincial Offences Act,
R.S.O. 1990, c. P. 33 (POA).
He
sought
    to appeal his conviction for driving with a suspended drivers license contrary
    to
s. 53 of
the
Highway Traffic Act
,
    R.S.O. 1990, c. H.8.

[2]

Mr. Borges
was convicted at an
ex parte
trial
by Justice
of the
Peace
Donio on January 25, 2011.
At his first appearance
in
    court on June 5, 2010, a trial date was set for September 28, 2010. Before the
    trial date
,
he filed an adjournment application and
    did not appear on September 28. The matter was adjourned to November 23, 2010.
    He was unaware of the new date and did not appear
on November 23
. The matter was then adjourned to January 25, 2011.

On January 25, 2011
,
he was not in court again. Justice
o
f
t
he Peace
Donio
decided to proceed in his
    absence and
Mr. Borges
was convicted.

[3]

Mr. Borges did not file an appeal within the prescribed time.
In dismissing his application for an extension of time to appeal,
    Baig J. took the view that
Mr. Borges
was responsible
    for finding out his new trial date after he had requested an adjournment.
Baig J.
said:

Mr. Borges had an obligation to follow-up on these
    requests. It is not up to the court system to spoon-feed him. It is up to him
    to pay attention to the fact that he is charged. He has asked for an
    adjournment. It was granted. He did not come. He has to find out when the adjournment
    is to. It is his responsibility. The applications are denied.

[4]

Mr. Borges now seeks leave, under s. 131 of the POA, to appeal
    Baig J.s decision to this court.
The
C
rown contests th
is
court

s jurisdiction to grant leave to appeal from the Ontario Court of
    Justice

s refusal to extend time for Mr. Borges to
    appeal his conviction.

For
    the reasons that follow, I find that this court does not have jurisdiction to
    grant leave to appeal in this case, and, in any event, I would dismiss the
    application on the merits.

This courts jurisdiction to grant leave to
    appeal

[5]

The POA contains three classes of offences set
    out in Parts I, II and III respectively. Part VII
deals
    with appeals and review under the POA.
For all
    offences, Part VII provides a two step process for appeals. For offences under
    Parts I and II, the first appeal is to the Ontario Court of Justice and then,
    with leave, a second appeal lies to the Court of Appeal. The offence in this
    case is a Part III offence. The route of appeals for Part III offences is set
    out in ss. 116 and 131, which provide:

116(1) Where a
    proceeding is commenced by information under Part III, the defendant or the
    prosecutor or the Attorney General by way of intervention may appeal from,

(a) a
    conviction;

(b) a
    dismissal;

(c) a finding as to
    ability, because of mental disorder, to conduct a defence;

(d) a
    sentence; or

(e) any other order as to costs.

(2)  An appeal under
    subsection (1) shall be,

(a) where the appeal
    is from the decision of a justice of the peace, to the Ontario Court of Justice
    presided over by a provincial judge; or

(b)

where the appeal is from the decision of
    a provincial judge, to the Superior Court of Justice.

...

131(1)  A defendant or the
    prosecutor or the Attorney General by way of intervention may appeal
from
    the judgment of the court
to the Court of Appeal, with leave of a judge of
    the Court of Appeal on special grounds, upon any question of law alone or as to
    sentence. [Emphasis added.]

[6]

The Crown cited the
recent decision
of

R v. Mela
k
u
,
[2011] O.J. No. 38
35 (C.A.) (QL)
,
in
    which
Epstein
J.A.
(in chambers)

found that this court did not have
    jurisdiction to hear an appeal from a decision dismissing an application for an
    extension of time

in a case
concerned
with
an offence under Part I of the POA
. The
    Crown recognized the decision was of limited relevance because appeals of Part
    I offences are provided for under different sections of the POA than Part III
    offences. The decision in
Melaku
turned on the particular words of those
    different sections.

[7]

However, the Crown relies on
Melaku
for
Epstein J.A.s assertion that a limited right of appeal is
consistent with the overall scheme of the POA, the object of the
    POA and the intention of the legislature. Epstein J.A. said, at para. 44, that
    the dead-end for appeals is consistent with the various provisions in the POA
    [that] clearly contemplate a summary procedure, one that is efficient and
    expedient, when it comes to the progress of certain types of offences,
    particularly ones, such as those involved in this case, that are more
    regulatory than criminal in nature.

[8]

Counsel for the applicant points out that in
R.
    v. Klimov
, [2007] O.J. No. 215 (C.A.) (QL), this court granted leave to
    appeal from a decision refusing an extension of time. However, that brief endorsement
    did not consider the jurisdictional issue. Counsel went on to point out that
s. 131 provides an
    appeal from the judgment of the court to the Court of Appeal. He submitted that
    the word judgment was broad enough to encompass a decision denying an
    extension of time to appeal. He relied on the decision
of
R. v. Belanger
, [2006] O.J. No.
    3453 (C.A.) (QL), in which Gillese J.A. (in chambers) took that view. She stated
    that there is no reason to restrict the meaning of the word judgment in s.
    131 to exclude decisions refusing to extend time. She regarded such an approach
    as consistent with the decision of Blair J.A. (in chambers) in
R. v Valente
(1982), 40 O.R. (2d) 535 (C.A.). In that case, Blair J.A. considered a decision
    declining jurisdiction to be a judgment disposing of the appeal. At the same
    time, Gillese J.A. noted that in
R. v. Gonsalves
, [1995] O.J. No. 4046
    (C.A.) (QL), a panel of this court expressed doubt that it could hear an appeal
    from an order refusing an extension of time to appeal (albeit in a summary
    conviction matter). Consequently, while Gillese J.A. granted leave, she
    deferred the jurisdictional question to the panel hearing the appeal. The
Belanger
case never proceeded to appeal.

[9]

In my view, whether leave to appeal a denial of
    an extension of time can be sought under s. 131 of the POA does not turn on the
    meaning of the word judgment in the provision. Section 131 must interpreted in
    its grammatical and ordinary sense harmoniously with the scheme of the whole
POA
, the object of the
POA
, and the intention
    of the legislature.

[10]

As noted above, s. 131 is found in Part VII of
    the POA, which creates a two tier route for appeals to this court. Section 131,
    dealing with appeals to this court for Part III offences, must be read in conjunction
    with s. 116, which provides for the initial appeal. If s. 131 is construed literally
    in isolation, it would allow appeals from all judgments of the court, even
    those at first instance, thereby nullifying the two tier route of appeals that
    is clearly intended for Part III offences. That construction would render s.
    116 superfluous and provide two different routes to appeal POA judgments at
    first instance to the Court of Appeal. For example, the original decision of
    the justice of the peace in this case would be a judgment of the court and so
    would be appealable directly to this court. Such a result is inconsistent with
    the structure of the POA and the route of appeals it clearly provides for.
    Section 131 must be construed in conjunction with s. 116. The words the
    judgment of the court in s. 131 must mean the judgment of the court to which
    the initial appeal is taken under s. 116.

[11]

The decision of Baig J. to deny
the
    applicant
an extension of time is
a decision
at first instance

under s. 85 of the POA. The decision is not appealable under s. 131,
    which provides
only
for further appeals, on leave,
    from judgments made pursuant to s. 116. I conclude
that the applicants
application must be dismissed as s. 131
does not apply to
the denial of an extension of time to appeal.

[12]

This conclusion does not leave a defendant
    without recourse. I add
,
as did Epstein J.A. in
Melaku
,
that parties seeking redress from an application under s. 85 of
    the
POA
have recourse to s. 140, which explicitly provides for the availability
    of extraordinary remedies in the Superior Court.


The merits of the appeal

[13]

In any event,
even if I found that this
    court had jurisdiction to grant the relief sought,
I would
    not allow this application
,
as the proposed appeal is
    without merit.

[14]

The applicant
filed an affidavit that he is a
    professional truck driver and requires his license for his livelihood, that at
    the time of the offense he was unaware his license was suspended, and that he
    believed he would receive notice of the new trial date in the mail just as he
    had received notice of the original trial date.


[15]

Proceedings under Part III are commenced by
    information. A defendant, such as
the applicant
, must receive
    notice of the charge and the first appearance date by a summons issued under s.
    22 or 24. Section 26 prescribes the content of such a summons and how it must
    be served. Section 26(1) reads:

26(1) A summons issued under section 22 or 24
    shall,

(a) be directed to the defendant;

(b) set out briefly the offence in
    respect of which the defendant is charged; and

(c) require the defendant to attend court at a time
    and place stated therein and
to attend thereafter as required by the court
in order to be dealt with according to law. [Emphasis added.]

[16]

Section 32 of
the
Rules
    of the Ontario Court (Provincial Division) in Provincial Offences Proceedings
,
    R.R.O. 1990, Reg. 200
prescribes that a summons under s. 22
    shall be in form 104 and a summons under s. 24 shall be in form 106. Both
of
these forms contain the language set out above in s. 26(1)(c)
of the POA
:

Therefore you
    are commanded in Her Majestys name to appear before the Ontario Court
    (Provincial Division) at [blank] on the [date] at [time] at [courtroom] and
to
    appear thereafter as required by the court
in order to be dealt with
    according to law. [Emphasis added.]

[17]

Section 49
of the POA
deals
    with adjournments. It gives the
Ontario C
ourt
of Justice
, and in specific cases the clerk, the power to
    adjourn matters from time to time.

T
here is nothing in s. 49 that requires a defendant to be notified
    of an adjourned date.

[18]

Section 50
of the POA
speaks
    to how a defendant may appear in court and provides that he may do so in person
    or by representative.

[19]

Finally, s. 54
of the POA
specifically deals with convictions in absentia. Section 54(1)
    reads as follows:

54(1) Where a defendant does not appear at the time and
    place appointed for a hearing and it is proved by the prosecutor, having been
    given a reasonable opportunity to do so, that a summons was served, a notice of
    trial was given under Part I or II, an undertaking to appear was given or a
    recognizance to appear was entered into, as the case may be, or where the
    defendant does not appear upon the resumption of a hearing that has been
    adjourned, the court may,

(a) proceed to hear and determine the proceeding in
    the absence of the defendant; or

(b) adjourn the hearing and, if
    it thinks fit, issue a summons to appear or issue a warrant in the prescribed
    form for the arrest of the defendant.

[20]

As can be seen, s. 54 requires the prosecutor
    to prove
that
the defendant had notice of the original
    trial date. It does not require the prosecutor to prove that the defendant
    received any notice of an adjourned date.

[21]

There is nothing in the POA that requires
that
notice be given to a defendant of dates subsequent to
those
set out in the initial summons
,
or
    give
s
a defendant any expectation of receiving such
    notice. It is implicit in the wording of the summons under s. 26(1)(c)
,
and the scheme of the
POA,
that the
    defendant receive notice of further appearances and trial dates directly from
    the court
in court
either in person or through his representative. The
    court does not bear the responsibility of providing formal notice of court
    dates beyond
those
contained in the initial summons.

[22]

The constitutionality of s. 54 and its
    predecessor, s. 55(1), were upheld in
R. v. Felipa
(1986), 55 O.R. (2d)
    362
(C.A),
and more recently in
R. v. Jenkins
,
    2010 ONCA 278. This court held that these provisions do not deprive the
    defendant of the right to be present at his or her trial. The defendant may exercise
    th
at
right by appearing at the time and place fixed
    for the trial. Section 54 merely provides the machinery to be employed if the
    defendant does not avail himself of his or her right to appear at trial. The
    court has the discretion to proceed with the trial
in the absence of the
    defendant
, or the court can
adjourn the matter and, if
    it thinks fit,
issue a further summons or a warrant for the
    arrest of the defendant.

[23]

T
he court
observed
in
Felipa
,

at p. 363,
that:

The appellant was
    not served with any notice of the adjourned date. If he had inquired, he could
    have ascertained the date from the court office and appeared on December 4th
.

[24]

Baig J.
s
reasons in
    this case are consistent with this observation. Counsel submits that Baig J.,
    in effect, decided the appeal on its merits
rather than considering the
    application for an extension of time
. I do not agree. Baig J.
    had to consider the merits of the proposed appeal in disposing of the
    application to extend time
and that is what he did in his disposition
.

[25]

Counsel for the applicant submits that leave
    should be granted so that this court can enunciate a test as to when a justice
    may appropriately exercise discretion to proceed in the absence of the
    defendant
under s. 54
. In my view
,
an appeal is not necessary for that purpose. Section 54 itself
    clearly sets out the prerequisites to the exercise of the courts discretion.

[26]

I do not consider it essential to the public
    interest or the due administration of justice that leave to appeal be granted;
    therefore, I would have dismissed the application even if I found that this
    court has jurisdiction to grant the relief sought.


